                                           Case 4:20-cv-02268-HSG Document 8 Filed 07/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN WALKER JONES,                                 Case No. 20-cv-02268-HSG
                                   8                    Plaintiff,                           ORDER DENYING
                                                                                             RECONSIDERATION WITHOUT
                                   9             v.                                          PREUDICE
                                  10     CDCR WARDEN, SALINAS VALLEY                         Re: Dkt. No. 7
                                         STATE PRISON, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 1, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  14   Dkt. No. 1. That same day, the Clerk of the Court informed plaintiff that this action was deficient

                                  15   because he had not paid the filing fee or submitted a complete in forma pauperis application, and

                                  16   because he had not submitted a complaint on the proper form. Dkt. Nos. 3, 4. Plaintiff was

                                  17   instructed to respond within twenty-eight days of the date of the order. Dkt. Nos. 3, 4. On June

                                  18   11, 2020, the Court dismissed this action without prejudice for failure to file the necessary

                                  19   documents, and entered judgment in favor of defendants. Dkt. Nos. 5, 6.

                                  20          Now pending before the Court is plaintiff’s pleading titled “Notice of Motion and Motion

                                  21   for Amended Notice of Appeal Reconsideration.” Dkt. No. 7. Plaintiff alleges that the dismissal

                                  22   was in error because he was transferred to Kern Valley State Prison on June 17, 2020 and

                                  23   therefore did not receive mail that arrived at Salinas Valley State Prison, his prior place of

                                  24   incarceration, after June 17, 2020. He claims that prison officials have retaliated against him and

                                  25   withheld his legal mail, and states that he has been granted leave to proceed in forma pauperis in

                                  26   other actions and receives no income. Dkt. No. 7. The Court construes this motion as a request to

                                  27   reopen this case. The motion is DENIED without prejudice to re-filing. However, any renewed

                                  28   motion to reopen this case must be accompanied by a complaint on the proper form and a
                                           Case 4:20-cv-02268-HSG Document 8 Filed 07/29/20 Page 2 of 2




                                   1   complete in forma pauperis application. The Clerk shall provide plaintiff with two copies of the

                                   2   civil rights complaint form and of the in forma pauperis application.

                                   3          This order terminates Dkt. No. 7.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 7/29/2020

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
